Citation Nr: 0820749	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  04-29 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an effective date prior to May 29, 2001, 
for service connection for chronic left elbow strain.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for a right elbow 
disability.

5.  Entitlement to service connection for a low back 
disability, to include as secondary to service connected 
right and left knee disabilities.

6.  Entitlement to service connection for a kidney 
disability, claimed as infections.

7.  Entitlement to service connection for a right hip and 
pelvis disability.

8.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service connected 
disabilities.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from June 1976 to February 1983.

This matter comes before the Board of Veterans' Appeals on 
appeal from January 2004, February 2004, and September 2005 
rating decisions by the Phoenix, Arizona, Regional Office 
(RO) of the Department of Veterans Affairs.  The January 2004 
decision denied service connection for back, left knee, and 
kidney disabilities, and granted service connection for 
chronic left elbow strain, rated 20 percent effective October 
11, 2002.  The Board notes that in an April 2005 decision, 
the RO granted an earlier effective date of May 29, 2001 for 
the award of service connection for the left elbow; the 
veteran has continued his appeal and seeks a yet earlier 
effective date.

The February 2004 decision denied service connection for 
right knee and right elbow disabilities, and the September 
2005 decision denied service connection for a right hip 
and/or pelvis disability and a psychiatric disorder claimed 
as secondary to service connected disabilities.  Each appeal 
has been timely perfected.

The veteran testified at a personal hearing before a decision 
review officer at the RO in April 2006.  He also appeared 
before the undersigned Veterans Law Judge at a Travel Board 
Hearing held at the RO in January 2008.  At his Board 
hearing, the veteran waived RO consideration of any newly 
submitted evidence.

Recently submitted evidence, received in May 2008, does not 
impact the decisions made below.

With the exception of the claims for entitlement to service 
connection for a left knee disability and for entitlement to 
an earlier effective date of service connection for a chronic 
left elbow strain, all issues are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Currently diagnosed left knee degenerative changes are at 
least as likely as not related to a September 1977 in-service 
injury.

2.  A claim for service connection for a left elbow 
disability was initially received in correspondence received 
on November 22, 2000.


CONCLUSIONS OF LAW

1.  Service connection for a left knee disability is 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.303 (2007).

2.  An earlier effective date of November 22, 2000, for 
service connection for chronic left elbow strain is 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

With regard to the issue of service connection for a left 
knee disability, the benefit sought is granted by the Board.  
There is no need to discuss the impact of the VCAA on matters 
resolved in the veteran's favor, as any error in notice is 
harmless.

This appeal also involves the veteran's disagreement with the 
initial assignment of an effective date for a left elbow 
disability following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, No. 05-
876 (U.S. Vet. App. May 19, 2008) (specifically addressing 
notice regarding earlier effective dates).  With regard to 
the claim for an earlier effective date for a left elbow 
disability, no additional discussion of compliance with the 
duty to notify is required.

VA's duty to assist the veteran in substantiating his claim 
under the VCAA remains applicable.  This duty includes 
assisting the veteran in the procurement of service treatment 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been 
accomplished relative to the earlier effective date claim, 
and therefore appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The resolution of the veteran's claim is dependent 
on the evidence and information already of record.  The 
veteran has been asked to provide evidence of earlier claims 
for VA benefits.  The veteran was provided with opportunities 
to set forth his contentions during the hearing before the 
undersigned Acting Veterans Law Judge, as well as an RO 
hearing officer.  Neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of this claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Left Knee

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

The veteran has alleged that his current left knee disability 
is due, at least in part, to injuries sustained while on 
active duty.  Specifically, he alleges that he injured his 
left knee playing football in 1977, as stated during a 
January 2008 Board hearing.  

A review of service treatment records reveals that entry and 
separation physicals, as well as periodic examinations, are 
negative for any notation of left knee disability or 
problems.  Treatment records, however, do show complaints of 
knee problems in September 1977.  The veteran reported that 
he had injured the left knee during a football game.  The 
joint was tender over the medial collateral ligament.  The 
examiner diagnosed a left knee sprain and treated the injury 
with aspirin and an ace bandage wrap.  No further complaints 
related to the left knee are noted in service treatment 
records.  The veteran submitted several lay statements from 
people who had served with him, as well as his ex-wife.  
These statements indicated the veteran complained of various 
aches and pains during service, and cited allegations of 
injuries during different activities.

Private treatment records reveal no complaints of or 
treatment for any left knee difficulties prior to 2001.  The 
veteran received extensive treatment for back and for right 
lower extremity complaints from 1993 forward, but at no time 
does any provider note any left knee disability or problems.  
A June 1995 decision of the Social Security Administration 
reveals consideration of only a back disorder with 
radiculopathy and morbid obesity in determining disability 
status

VA treatment records show complaints of bilateral knee pain 
in August 2000; degenerative joint disease was suspected.  
The veteran first filed a claim of service connection for a 
left knee disability in March 2001.  VA treatment records 
continue to show complaints of left knee pain, but no opinion 
on etiology is stated.

A report of VA general medical examination dated in March 
2001 noted bilateral positive McMurray signs, diminished 
range of motion from 5 to 120 degrees, and possible fluid on 
the knee.  No left knee disability was diagnosed.  VA 
treatment records that same month reveal complaints of 
bilateral knee pain; tenderness was noted on examination.  
Testing showed some crystals consistent with a diagnosis of 
gout.  In May 2001, however, x-ray of the left knee 
demonstrated degenerative arthritis of the knees and no 
evidence of gout.

In June 2001, Dr. RCO provided a summary statement of the 
veteran's treatment.  He indicated he had treated the veteran 
since 1997 for a back disability.  The doctor stated that one 
manifestation of the back disorder was an antalgic gait, 
which had resulted in degenerative disease of the knees.  The 
complete treatment records of Dr. RCO, submitted by the 
veteran, reveal no complaints of knee pain from 1997 to 2000.

Treatment records from a private healthcare group, PHG, which 
includes Dr. MRG, from 1996 to 2003 reveal treatment for 
recurrent low back pain due to a herniated disc.  There is no 
indication of knee problems or treatment until 2002, when Dr. 
MRG submitted a statement regarding the extent of the 
veteran's disability.  The doctor did not opine regarding the 
etiology of the knee disorder, but merely stated that there 
was limitation of motion on the left with degenerative 
changes.  He estimated the degree of impairment under 
American Medical Association Guidelines.  In June 2003, the 
doctor again noted the presence of a current disability of 
the knees, but did not address causation.

Also in June 2003, a VA doctor examined the veteran and 
reviewed the claims file.  He noted the September 1977 left 
knee sprain.  The veteran reported continued left knee pain.  
The examiner stated that although there was evidence of a 
current left knee disability, there was no evidence relating 
such to the in-service sprain.

A March 2004 Vocational Rehabilitation examination noted the 
veteran's report of repeated knee injuries in service from 
football and his duties as a lineman.  Although a current 
knee disability was diagnosed, no opinion regarding a 
relationship to service was expressed.

During a July 2004 VA joints examination, a history of left 
knee problems and diagnoses was noted, but no opinions were 
offered.

In July 2005, Dr. BS submitted a report of a private medical 
examination; the doctor was able to review extensive private 
and VA treatment records, as well as several rating 
decisions, in connection with the examination.  Physical 
examination of the left knee revealed generalized tenderness 
and reduced range of motion of the knee, from 10 to 75 
degrees.  The joint was stable, but testing caused additional 
pain.  There was a slight crepitus in the joint.  Based on 
radiographic evidence of record, degenerative osteoarthritis 
of the left knee was diagnosed.  As a result of the veteran's 
reports of repeated, cumulative trauma to the left knee from 
football and military duties,  Dr. BS opined that the current 
left knee disability originated in service.  He specifically 
rejected the theory (as cited by Dr. RCO) that a gait 
abnormality had caused the degenerative changes.  Dr. BS 
supplemented his report in March 2006, but did not address 
the left knee further.

During the April 2006 hearing before a decision review 
officer at the RO, the veteran stated that he had hurt his 
knees walking due to his excessive weight.  He also stressed 
that he had performed physical jobs while in service as well 
as played football and rode horses.

In August 2007, Dr. BTW submitted an opinion regarding the 
etiology of the veteran's left knee disability.  She had 
treated the veteran while employed by VA, and continued to 
see him in her private practice.  The doctor stated that she 
had reviewed the VA claims file in ins entirety.  The Board 
notes that a copy of the file had been provided to the 
veteran and his representative.  She opined, based on her 
review of the medical records and generally accepted medical 
principles, that the current left knee osteoarthritis was 
more likely than not begun by the September 1977 in-service 
injury, complicated by continued trauma playing football.  
She specifically noted that there was no evidence of any 
other left knee injury, and that the literature shows that 
soft tissue trauma often leads to later degenerative changes.

The Board finds that the evidence supports a finding that the 
current left knee disability is at least as likely as not 
related to the documented in-service injury.  Two private 
doctors, Dr. BS and Dr. BTW, have opined that the current 
impairment had its origin in service.  Although Dr. BS does 
not refer specifically to the September 1977 injury, he does 
cite the repetitive nature of the trauma from football and 
other duties.  Dr. BTW's opinion, particularly, is well 
reasoned and supported by medical evidence, both general and 
specific to this veteran.  The June 2003 VA medical opinion, 
on the other hand, is conclusory and fails to provide any 
reasoning whatsoever for stating that no nexus exists between 
the in-service sprain and current disability.  The Board also 
does not ascribe too much weight to the opinion of Dr RCO, 
who related current knee problems to an altered gait.  His 
treatment records show no such altered gait and no ongoing 
complaints of knee problems, undercutting the credibility of 
Dr. RCO.  

Resolving any doubt in favor of the veteran , service 
connection for a left knee disability is warranted.

Earlier Effective Date

Currently, the effective date for service connection for the 
veteran's left elbow disorder is May 29, 2001.  The veteran 
contends that an earlier effective date is warranted.

The effective date of an award based on an original claim for 
compensation or a claim reopened after a final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  If the claim is 
received within one year of separation from service, the 
effective date is the day following separation from service 
or date entitlement arose, otherwise the date of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2).

Here, the claim for entitlement to service connection for a 
left elbow disorder is an original claim for that disability.  
A review of the claims file reveals that on May 29, 2001, 
correspondence received from the veteran stated, "Please 
open a service connected disability compensation claim 
for...left elbow injury...."  

On review of the claims file, however, the Board finds an 
earlier correspondence from the veteran, received November 
22, 2000, that, when considered with supporting medical 
records also received on that very date, may be construed as 
a claim for service connection for the left elbow disorder.  
In his correspondence, the veteran stated that he wished to 
open a claim for service connected disability benefits for an 
"elbow condition (rt elbow)."  While on its face this 
statement indicates that the veteran identified the involved 
elbow as the right elbow, the Board notes that such an 
interpretation would be completely incongruent with the 
medical evidence (copies of service treatment records) the 
veteran submitted with the November 22, 2000 correspondence.  
These records clearly show injury to the left elbow.    

VA has an obligation, under its uniquely nonadversarial 
system, to "administer the law under a broad 
interpretation."  38 C.F.R. § 3.102.  Reading the veteran's 
submission liberally, and logically, the Board finds that he 
did indeed manifest an intent to claim entitlement to 
disability compensation for the left elbow in the November 
2000 correspondence.  The Board notes that during his January 
2008 Travel Board hearing, the veteran indicated that it was 
his intent to file a claim for the left elbow in 2000, as 
that is the injury noted in the records he submitted at that 
time.  

Resolving all reasonable doubt in favor of the claimant, the 
Board finds that November 22, 2000, is the date of receipt of 
claim for the left elbow disability, and hence is the 
appropriate effective date of service connection.


ORDER

Entitlement to service connection for a left knee disability 
is granted.

Entitlement to an earlier effective date of November 22, 
2000, for service connection of chronic left elbow strain is 
granted.




REMAND

Unfortunately, remand is required on the remaining appellate 
issues.  Additional evidentiary development is required, and 
full compliance with the provisions of the VCAA must be 
assured.

A review of the claims file establishes that the veteran is 
in receipt of Social Security disability benefits.  He has 
submitted a copy of the June 1995 decision granting him that 
benefit.  The evidence, medical and otherwise, which the 
Social Security Administration (SSA) relied upon in reaching 
that determination has not been obtained, however.  VA is 
required to attempt to obtain relevant records in the custody 
of a Federal agency until it can be certified that the 
records do not exist or are otherwise unavailable.  38 C.F.R. 
§ 3.159(c)(2).  Here, although the RO noted receipt of SSA 
benefits and a rating specialist directed that the supporting 
documentation be obtained, the RO took no action to do so.

The Board cannot find that the SSA records are not relevant, 
as they may include evidence regarding the continuity of the 
veteran's complaints since service or medical opinions 
regarding the etiology of various disabilities.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  The case must be remanded to obtain 
SSA records. 

Remand is also needed to obtain any pertinent outstanding 
treatment records and a VA examination.  Service treatment 
records establish that the veteran sustained an injury of the 
right hip and/or pelvis in service when a horse fell on his 
right side.  In May 2008 correspondence, the veteran, through 
his representative, stated that recent VA treatment records 
and x-rays, as interpreted by a VA doctor, indicated an 
improperly healed fracture of the pelvis.  Subsequently that 
month, additional medical records were submitted with a 
waiver of RO consideration.  These records do show X-ray 
evidence of a prior unhealed fracture of the pelvis, and 
serve to support his contention that he may indeed have 
residual disability due to the inservice injury.  A new 
examination is in order to ascertain whether it is at least 
as likely as not that the veteran now has a hip/pelvis 
disability related to his inservice injury - as opposed to 
some other cause.  The veteran should also be afforded 
examinations by appropriate physicians to determine whether 
he has a kidney or back problem related to the inservice 
injury, or to any residuals of that injury.  

Finally, as was noted above, the VCAA imposes upon VA duties 
to notify the veteran of, and assist him in obtaining, 
evidence and information necessary to substantiate his claim.  
Here, the veteran's representative has correctly pointed out 
that while the veteran has received notice of all elements of 
a service connected claim, it has been received piecemeal.  
In particular, notice regarding VA policy and practice in 
assigning evaluations and effective dates if service 
connection is granted, pursuant to the decision of the United 
States Court of Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), was sent to the veteran 
in March 2006, detached from notice regarding his specific 
claims for service connection.  The veteran's representative 
cites Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
as the authority requiring a fully compliant notice.  
Although actual knowledge and notice may still be 
demonstrated, thereby establishing the lack of prejudice in 
any error, in light of the need for additional actions on 
remand, the Board has determined that the veteran would be 
benefited, and in no way harmed, by issuance of notice 
complying with VCAA and related legal precedents.

The Board notes that the veteran's claim of service 
connection for a psychiatric disability as secondary to 
service connected disabilities is inextricably intertwined 
with his remaining claims of service connection.  Entitlement 
on the former cannot be fairly considered until the question 
of service connection on the remaining claimed disabilities 
are answered.  Service connection for a psychiatric 
disability is therefore also remanded to the RO, pending 
reconsideration following completion of the directed actions 
below.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided with 
the notice required under 38 U.S.C.A. 
§ 5103, 38 C.F.R. § 3.159, and court 
precedent (including Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) 
regarding VA policies and procedures with 
regard to assignment of effective dates ).

2.  The RO must make reasonable attempts 
to obtain complete SSA records used in 
support of the June 1995 grant of 
disability benefits by that Federal 
agency.  The RO must continue such 
reasonable attempts until it can be 
certified that the records do not exist or 
are not available.

3.  The RO should obtain updated VA 
treatment records from the VA Medical 
Center in Tucson, Arizona, as well as any 
associated clinics.

4.  The RO should schedule the veteran for 
a VA examinations by appropriate 
physicians to determine whether or not he 
currently has any hip or pelvis 
disability, any kidney disability, or any 
back disability that is related either to 
(1) the reported inservice injury 
involving a horse; or (2) to any 
disability caused by service.  The 
examiner should describe the current 
status of any such disability and should 
opine as to whether it is at least as 
likely as not that any such  current 
disability is related to the documented 
November 1980 injury in service.

5.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated, to include any 
examination or opinion that may be 
indicated upon receipt of newly obtained 
evidence.  The RO should then readjudicate 
the claims on appeal.  If any benefit 
sought remains denied, the RO should issue 
an appropriate SSOC and provide the 
veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


